                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

ALEX GARCIA,                                     §
                                                 §
               Petitioner,                       §    CIVIL ACTION NO. 5:16-CV-00168-RWS
                                                 §
v.                                               §
                                                 §
FCI TEXARKANA,                                   §
                                                 §
               Respondent.                       §
                                                 §

                                            ORDER

       Petitioner Alex Garcia, a former inmate of the Federal Correction Institution (“FCI”) in

Texarkana, Texas, filed this writ of habeas corpus pursuant to 28 U.S.C. § 2241. This Court

referred the case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636 and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       On October 12, 2017, the Magistrate Judge issued a Report and Recommendation

recommending denying Petitioner’s writ of habeas corpus. Docket No. 10 at 4. A copy of this

Report was sent to Petitioner at his then last known address at FCI Texarkana but was returned

with a notation stating that Petitioner was on home confinement. Docket No. 11. FCI Texarkanra

could not provide a forwarding address to the Court. On August 23, 2018, the United States

Attorney notified the Court that Petitioner was no longer in detention or confinement. The United

States Attorney provided a new address for Petitioner and a copy of the Report was sent to that

address. The Court has received no response.

       Petitioner is a pro se litigant. Under the Local Rules of the Eastern District of Texas, pro

se litigants must provide the Court with a physical address and are “responsible for keeping the
clerk advised in writing of the current physical address.” Local Rule CV-11(d). To date, Petitioner

has not updated his address with the Court or filed a response to the Report.

       Eight months have passed and Petitioner has not filed objections to the Report and

Recommendation. Therefore, this Court reviews the Report and Recommendation for clear error.

Rodriguez v. Bowen, 857 F.2d 275, 276–77 (5th Cir. 1988). Upon review of the Magistrate Judge’s

finding, the Court finds no clear error in the findings and conclusions of the Magistrate Judge
     .
denying the writ of habeas corpus. The Court therefore ADOPTS the Report of the United States

Magistrate Judge as the findings and conclusions of this Court. However, because Petitioner is no

longer detained or confined, a writ of habeas corpus is rendered moot. It is accordingly

       ORDERED that Petitioner’s writ of habeas corpus is DENIED AS MOOT. It is further

       ORDERED that any and all motions which may be pending in this civil action are

DENIED.

       The Clerk of the Court is directed to close this case.

        SIGNED this 18th day of April, 2019.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
